DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2020 has been entered.
 
Response to Remarks/Arguments
Applicant’s amendments and arguments filed on 28 December 2020 have been fully considered and they are deemed to be persuasive.

Allowable Subject Matter
Claims 1-6, 8-13, and 9-20 and renumbered as claims 1-18 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 


The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

The Examiner notes the following prior art:
Wright, Craig S., et al (U.S. 2019/0303887) – is directed to creating, redeeming and transferring tokens associated with tokens on peer-to-peer distributed ledger, however it does not disclosed, would not have been obvious over, nor would have been fairly suggested by the prior art of record performing classified storage based on one or more types of the one or more manipulation instructions in each data record, wherein performing classified storage operation comprises, in part, calculating a first hash value based on the at least a portion of the data records and a second hash value of a newest data block of the blockchain-type ledger; generating the data block that includes the at least a portion of the data records and the second hash value, wherein data records comprising the same type of manipulation instructions are written into the same data block; appending the data block to the blockchain-type ledger; and receiving a request to verify the at least a portion of the data records from a user terminal, wherein the request includes a third hash value calculated by the user terminal.

Ow, Benedict, et al (U.S. 2019/0324958) – is directed to autonomous exchange via entrusted ledger (AXEL) blockchain that enables user to perform transactions in a private setting while enabling the transaction records thereof to be verified by other .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        February 22, 2021